        Case 3:20-cv-01580-IM       Document 55      Filed 02/05/21     Page 1 of 12




James L. Buchal, OSB No. 921618
MURPHY & BUCHAL LLP
3425 SE Yamhill Street, Suite 100
Portland, OR 97214
Tel: 503-227-1011 Fax: 503-573-1939
E-mail: jbuchal@mbllp.com
Attorney for Joseph Gibson and Russell Schultz

D. Angus Lee, WSBA# 36473 (Pro Hoc Vice)
Angus Lee Law Firm, PLLC
9105A NE HWY 99 Suite 200
Vancouver, WA 98665
Phone: 360.635.6464 Fax: 888.509.8268
E-mail: Angus@AngusLeeLaw.com
Attorney for Joseph Gibson and Russell Schultz

                                                       HON. JUDGE KARIN J. IMMERGUT

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                PORTLAND DIVISION

JOSEPH GIBSON, RUSSELL SCHULTZ,     No. 3:20-CV-01580-IM
                        PLAINTIFFS,

vs.                                                     PLAINTIFFS’ REPLY
                                                   MEMORANDUM ON JURISDICTION
MIKE SCHMIDT, in his official capacity as
District Attorney of Multnomah County,
Oregon,      MULTNOMAH         COUNTY
DISTRICT ATTORNEY'S OFFICE, and
BRAD KALBAUGH, in his official capacity
as a Multnomah County Deputy District
Attorney,
                          DEFENDANTS.




PLAINTIFFS’ REPLY                       i                       ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                       9105A NE HWY 99, STE 200 Vancouver, WA 98665
NO. 3:20-cv-01580-IM                                          (P) 360-635-6464 (F) 888-509-8268
         Case 3:20-cv-01580-IM          Document 55       Filed 02/05/21     Page 2 of 12




                                       I.       INTRODUCTION

       Abstention is only invoked where state proceedings vindicate important state interests.

Here, by dismissing every riot-only case related to protest activity except Plaintiffs’, and declaring

that such cases “have a weak nexus to further criminal activity,” Defendants demonstrate that the

relief sought here will interfere with no important state interest. Abstention is likewise only

invoked where there is an adequate state remedy; yet Defendants admit that the only remedy

Plaintiffs have is post-conviction.

       Even if all of the elements required to invoke abstention were present, bad faith defeats

Younger abstention. These prosecutions were initiated in bad faith because there is no hope of

obtaining valid convictions and because the prosecutions were motivated by an intent to retaliate

for or deter constitutionally protected speech. The prosecution has been a sham since initiation,

most obviously with respect to Schultz. The question “what did Schultz do” has been repeatedly

asked, but is still unanswered because no evidence of violent or tumultuous conduct exists.

       That these prosecutions were initiated with the intent to suppress certain viewpoints held

by Plaintiffs is made even more clear by the Defendants’ refusal to apply their unconstitutional

viewpoint specific non-prosecution policy retroactively to Plaintiffs while at the same time

applying it retroactively to defendants who held their favored viewpoint.

       Plaintiffs have demonstrated they suffered irreparable harm; and Defendants fail to

meaningfully rebut this evidence. This Court has jurisdiction.

                                 II.    STATEMENT OF FACTS

       Kalbaugh now admits that “the evidence against [Schultz] did not include show him

assaulting anyone.” (Dkt. 54, ¶ 12) At the Grand Jury presentation, Defendants presented no

testimony at all describing any activity by Russell Schultz, with the exception of a single,



PLAINTIFFS’ REPLY                           1                       ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                           9105A NE HWY 99, STE 200 Vancouver, WA 98665
NO. 3:20-cv-01580-IM                                              (P) 360-635-6464 (F) 888-509-8268
         Case 3:20-cv-01580-IM        Document 55        Filed 02/05/21     Page 3 of 12




compound, and leading question to Detective Traynor, where Kalbaugh asked (1) if, when he went

through the video of the event, he recognized Joseph Gibson, Matthew Cooper, Russell Schultz,

Ian Kramer, Mackenzie Lewis, and Chris Ponte and (2) if, when reviewing the video, he had any

doubt that those people were engaging in acts that Detective Traynor personally would describe as

violent and tumultuous. (Lee Decl. I/S/O Reply, ¶ 2) To that single, compound, leading question,

calling for a legal conclusion, the detective answered that he had “no doubt.” (Id.)

       Further, Kalbaugh admitted in State Court, “Your Honor, if the State was charging Mr.

Gibson with assault, the State can see that Mr. Gibson would have a very good basis to say, “How

am I being charged with assault? I don't see anything of me assaulting anyone.”” (Dkt. 28, p. 657)

       In addition to the circumstances surrounding the initiation of the prosecutions against

Plaintiffs, Defendants do not dispute that Kalbaugh has repeatedly declined to file riot charges due

to “insufficient evidence” – even though in those cases, there was far greater evidence than there

is here. For example, Kalbaugh declined to file charges where his CRIMES entry admits the officer

observed the suspect in the middle of the road as part of a “shield wall” during a violent protest.

(Dkt. 51, ¶ 18b-d) Kalbaugh also declined to file charges due to “Insufficient Evidence” where

the Trooper observed an individual “pull on” an officer who was attempting to arrest a third party.

In declining charges in that case, Kalbaugh wrote, “the only violent and/or tumultuous activity in

which [2427010-1] is alleged to have engaged in … would be the action described as pulling on

an officer who was attempting to arrest a third party.” (Id. ¶ 18c) Kalbaugh again declined to file

charges in 2424353-1, due to “Insufficient Evidence,” writing to the officer as follows:

       … you describe people engaging in violent acts with multiple other people clearly
       satisfying the definition of riot. Nothing in your report mentions whether this
       particular defendant was engaging in the violent acts you describe. Mere proximity
       to people rioting does not satisfy the legal requirement of “engaging in tumultuous
       and violent conduct” beyond a reasonable doubt. See for example State ex rel Juve
       Dept of Wash County v. Saechao, 167 Or 227 (2000). (Id. ¶ 18g)


PLAINTIFFS’ REPLY                       2                          ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                          9105A NE HWY 99, STE 200 Vancouver, WA 98665
NO. 3:20-cv-01580-IM                                             (P) 360-635-6464 (F) 888-509-8268
          Case 3:20-cv-01580-IM        Document 55        Filed 02/05/21     Page 4 of 12




         It is undisputed that the non-prosecution policy was applied retroactively. It is likewise

undisputed that the non-prosecution policy was applied retroactively only to cases where the

underlying protest activity aligned with Defendants’ favored political views. The only accused

who did not received retroactive application of the policy are Plaintiffs. While Defendant Schmidt

announced MCDA “won’t prosecute people on a riot accusation alone” (Dkt. 7, p. 50 (emphasis

added)), he did prosecute riot accusations alone in Plaintiffs’ cases. Zero percent of riot case

referrals factually similar to those of Plaintiffs were charged; and 100% of the riot cases which

were charged by Defendants involved at least one crime in addition to riot. Plaintiffs have received

unique treatment because of the political content of their protest related activity.

                          III.    THIS COURT HAS JURISDICTION

         A.     Defendants Lack the Elements to Invoke Abstention.

         Defendants fail to respond to any of the abstention exception cases cited by Plaintiffs.

Defendants do, however, cite to Arevalo v. Hennessy, 882 F.3d 763, 765-766 (9th Cir. 2018),

which held abstention to be inappropriate and acknowledged “[a] federal court’s ‘obligation’ to

hear and decide a case is ‘virtually unflagging.’”

         Under Arevalo, abstention is only appropriate when: (1) there is an ongoing state judicial

proceeding; (2) the proceeding “implicate[s] important state interests”; (3) there is “an adequate

opportunity in the state proceedings to raise constitutional challenges”; and (4) the requested relief

“seek[s] to enjoin” or has “the practical effect of enjoining” the ongoing state judicial

proceeding.” Id. at 765. Defendants correctly acknowledged that abstention is appropriate only

“[w]here all four elements of the Younger exemption doctrine are met.” (Dkt. 53, p. 2) (emphasis

added)

         All four elements are not present here. Defendants fail to demonstrate the second element:

that the proceedings implicate important state interests. Indeed Defendants have made the opposite

PLAINTIFFS’ REPLY                        3                          ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                           9105A NE HWY 99, STE 200 Vancouver, WA 98665
NO. 3:20-cv-01580-IM                                              (P) 360-635-6464 (F) 888-509-8268
         Case 3:20-cv-01580-IM           Document 55        Filed 02/05/21      Page 5 of 12




clear. That the state has no interest in prosecuting riot relating to protest activity is evidenced by

(1) the undisputed record of dismissals and non-charged riot cases, and by (2) Defendants’ stated

basis for their policy on protest related cases:

        “[T]he prosecution of cases relating solely to protest activities, most of which have
        a weak nexus to further criminality and which are unlikely to be deterred by
        prosecution, draws away from crucially needed resources.” (Dkt 7, p. 30).

        Defendants also fail to demonstrate the third required element: that an adequate opportunity

exists in the state proceedings to raise Plaintiffs’ constitutional challenges. Defendants concede

that an adequate opportunity does not exist by admitting Plaintiffs are limited to “post-conviction

relief.” (Dkt. 53, p. 6) Inadequate pretrial procedures for a judicial assessment of probable cause

in light of First Amendment protections is alone grounds for eschewing abstention. Cf. Page v.

King, 932 F.3d 898, 905 (9th Cir. 2019) (“court erred in abstaining under Younger from hearing

[plaintiff’s] claim that the state is violating his pretrial due process rights”).

        B.      Bad Faith Defeats Abstention Even if the Arevalo Elements Are Met.

        “[E]ven if Younger abstention is appropriate, federal courts do not invoke it if there is a

‘showing of bad faith, harassment, or some other extraordinary circumstance that would make

abstention inappropriate.’” Arevalo, at 765-66.        Bad faith is established when, as here, the

prosecutions were pursued without any hope of obtaining a valid conviction. Bad faith is also

established when, as here, the prosecutions were initiated in order to retaliate for constitutionally

protected speech, irrespective of whether a valid conviction might be obtained. Fitzgerald v. Peek,

636 F.2d 943, 945 (5th Cir. 1981); Lewellen v. Raff, 843 F.2d 1103, 1112 (8th Cir. 1988); United

States v. P.H.E., Inc., 965 F.2d 848, 853 (10th Cir. 1992).

        Defendants cite Perez v. Ledesma, 401 U.S. 82, 85 (1971) and Juidice v. Vail, 430 U.S.

327, 338 (1977) for the proposition that “bare allegations of bad faith and harassment by the



PLAINTIFFS’ REPLY                          4                          ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                             9105A NE HWY 99, STE 200 Vancouver, WA 98665
NO. 3:20-cv-01580-IM                                                (P) 360-635-6464 (F) 888-509-8268
         Case 3:20-cv-01580-IM         Document 55       Filed 02/05/21     Page 6 of 12




defendants are insufficient to make abstention inappropriate.” (Dkt. 53, p. 3). In those cases, bad

faith was not alleged and there was no record to suggest bad faith. Ledesma, at 85; Juidice, at 338.

       Plaintiffs have alleged and proved prosecution was initiated in bad faith. It was initiated

without hope of obtaining a valid conviction, and based upon misleading evidence and conclusory

legal statements provided to the grand jury in the absence of counsel for the accused. Second,

even if valid convictions could conceivably be obtained, the prosecutions were nevertheless

initiated in bad faith because they were motivated by an intent to retaliate for or deter

constitutionally protected speech. Finally, Defendants’ refusal to apply the non-prosecution policy

to Plaintiffs is simply more evidence of discriminatory motive in the initiation of the prosecution.

              1. Defendants have no hope of obtaining valid convictions.

       The prosecutions were initiated in bad faith because Defendants have no hope of obtaining

valid convictions. Schultz did not engage in any “physical activity” characterized by “extreme

force” whatsoever, let alone any such conduct that tended to “incite a tumult” or threaten an

imminent breach of the peace. Nor did Gibson.

       Defendants have yet again failed to identify evidence of violative “conduct” by Schultz.

Instead, Defendants’ response is limited to the conclusory claim that “the police video” shows

Schultz “taunting and physically threatening members of the Antifa group in an effort clearly

designed to provoke a physical altercation.” (Dkt. 53, p. 4 (emphasis added)) The exact same

conclusory and non-descriptive language is used in Kalbaugh’s Affidavit in Support of Arrest of

Schultz. (Dkt. 54, p. 10) The Grand Jury testimony likewise failed to describe any activity by

Schultz, other than a single conclusory response from Detective Traynor which simply

misrepresented the video and is altogether refuted by the video evidence itself. (Lee Decl. ISO

Reply, ¶ 2)



PLAINTIFFS’ REPLY                       5                          ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                          9105A NE HWY 99, STE 200 Vancouver, WA 98665
NO. 3:20-cv-01580-IM                                             (P) 360-635-6464 (F) 888-509-8268
         Case 3:20-cv-01580-IM        Document 55        Filed 02/05/21     Page 7 of 12




       The video shows no conduct by Schultz that is violent and tumultuous. Additionally,

Kalbaugh has now filed a declaration (1) admitting Schultz engaged in no assault, and (2) still

failing to provide any description of Schultz’s alleged violative conduct. (Dkt. 54, ¶ 12)

       Taunting is not a crime, and to the extent its consideration is relevant here, Defendants

have not described any “taunting.” Nor do Defendants describe what behavior from Schultz

constituted “physical threats.” In reality, the video relied upon by Defendants is devoid of any

evidence of illegal conduct by Schultz. Rather, it shows Schultz simply being present at a protest

in a public street, like everyone else. No one else in Portland has ever been prosecuted for riot on

such facts; and no lawful conviction could possibly be obtained.

       To be guilty of riot under ORS 166.015, one must engage in [1] conduct, that is [2] both

tumultuous and violent, and [3] thereby intentionally or recklessly creates a grave risk of causing

public alarm. That is to say, the actual conduct (not protected speech) must be “tumultuous and

violent” and also that the specific “conduct” in question must intentionally or recklessly create a

grave risk of public alarm. Defendants know that under State v. Chakerian “[i]t is clear under the

statute that a person does not commit the crime of riot if he or she merely is part of a group and

five other members of that group engage in tumultuous and violent conduct.” 325 Ore. 370, 375

n. 8 (1997). “[T]he state must prove that the person charged actually ‘engage[d] in violent and

tumultuous conduct.’” Id.

       Defendants know that the Oregon Supreme Court defined those terms in ways that have no

application here. E.g, Chakerian, at 377 (“tumultuous” is “marked by violent or overwhelming

turbulence or upheaval;” “violent” is “characterized by extreme force” or “abnormally sudden

physical activity and intensity”). Defendants know that conduct is required, not just speech,

meaning “physical activity that reasonably is perceived by others as threatening an imminent



PLAINTIFFS’ REPLY                       6                          ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                          9105A NE HWY 99, STE 200 Vancouver, WA 98665
NO. 3:20-cv-01580-IM                                             (P) 360-635-6464 (F) 888-509-8268
         Case 3:20-cv-01580-IM         Document 55        Filed 02/05/21     Page 8 of 12




breach of the peace.” Id. at 378 (emphasis added). And Defendants should know that the right to

assemble and engage in advocacy in a traditional public forum such as a sidewalk is protected.

       Defendants’ attempt to find some case support for the prosecutions by asserting that riotous

conduct “can consist of interference with a victim’s escape or obstruction of persons who might

assist the victim.” (Dkt. 53, p. 3) That argument is itself bad faith, because Defendants know no

such thing occurred here. The police officer who observed the events at Cider Riot wrote in his

police report that “it was clear to me that the people directly involved in the disturbance were there

by choice and were free to leave or go inside the Cider Riot.” (Dkt. 52, p. 160 & 238) This is

obvious from the videos. Further proof of bad faith is Defendant Kalbaugh’s acknowledgment,

when declining to file charges in 2424353-1 for insufficient evidence, that “Mere proximity to

people rioting does not satisfy the legal requirement of ‘engaging in tumultuous and violent

conduct’ beyond a reasonable doubt.” (Dkt. 51, ¶ 18g)

       Cases about criminal gangs or groups (not protest activity) where the gang members

located a single victim in a physically confined location and then attacked the victim while actively

blocking attempted escape and/or aid cannot be applied in good faith here. 1



1 In State v. Chavez, 65 Or. App. 534, 537 (1984), Chavez and seven men drove a car “onto
[victim]’s driveway,” all eight men got out of the car and walked further onto victim’s property,
at which point Chavez pointed the victim out to the other men saying “this guy right here.” Chavez
(and four of the seven other men) then personally attacked the victim while the other men
“prevent[ed] other friends of [victim] from coming to his aid.”
  In State v. Hicks, 120 Or. App. 345, 347-348 (1993), Hicks along with other “gang members”
“beat the victim” while in a grocery store. Hicks was accompanied by several other gang members
who during the attack in the grocery store aisle “crowded around the victim and his attackers” so
the victim could not get away from the assault. Id. While upholding Hicks’ conviction, the court
noted that “[m]ore is required to sustain a riot conviction than simply a showing that bystanders
or spectators gathered around a fight,” but acknowledged when the other gang members
“surrounded” the victim inside the store, they prevented with the victim’s escape.
  And in State ex rel. Juvenile Dep't of Washington Cty. v. Saechao, 167 Or. App. 227 (2000), a
group of cousins targeted a boy for assault, came up behind the victim a few feet and stood about
six or seven feet away from him. Id. After three of the cousins attacked the victim, he “tried to

PLAINTIFFS’ REPLY                        7                          ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                           9105A NE HWY 99, STE 200 Vancouver, WA 98665
NO. 3:20-cv-01580-IM                                              (P) 360-635-6464 (F) 888-509-8268
         Case 3:20-cv-01580-IM         Document 55        Filed 02/05/21     Page 9 of 12




       The grand jury’s approval cannot overcome fatal factual and legal defects to destroy bad

faith. P.H.E., Inc., 965 F.2d at 858. In P.H.E., the government argued that “the final decision to

seek an indictment was based on independent review of the evidence by Benson and the grand

jury, and thus the indictment [could not] have been improper.” Id. at 858. The Tenth Circuit

responded: “The court may not permit vindictiveness to be hidden behind procedural cosmetics,”

and went on to hold “where, as here, a prosecution is premised on the fruits of constitutionally

tainted behavior, we cannot permit the prosecution to continue, notwithstanding attempts to

launder the taint by presenting the fruits to an independent prosecutor.” Id. at 858-859.2 Nor can

“judicial authorization” sustain Defendants’ decisions here (cf. Dkt. 53, p. 5), when the only

judicial authorization here was induced by Defendants’ false accusations of physical misconduct.

(See Dkt. 6, ¶ 85 & Ex. 6.)

           2. Defendants were motivated by an intent to deter constitutionally protected
              speech when they initiated these prosecutions: Selective Prosecution.

       The prosecutions here were motivated by the intent to retaliate for and deter Plaintiffs’

protected speech. Defendants do not dispute (1) the timing in bringing the charges to inhibit further

political speech, (2) the special interest taken in Gibson, (3) the undue influence of the Mayor in




run away but his escape was blocked” by the wall and the other cousins. Id. at 229-30 (emphasis
added). At trial, the state presented a diagram of the scene showing how the five cousins had
blocked his attempted escape during the attack. Id. at 234. Due to the active blocking of an
attempted escape following a group attack on a single person in a confined space, the conviction
was upheld. That case established the outer limits of the riot statue, stating: “Admittedly, this is a
close case… It is also fair to say that youth’s conduct was violent, because it was characterized by
“abnormally sudden physical activity and intensity.”” Id. at 236.
2
  Defendants’ reliance upon Aydiner v. Giusto, 401 F. Supp. 2d 1129 (D. Or. 2005), is also
misplaced. Plaintiffs there produced no evidence of bad faith—indeed, the prosecution’s decision
to obtain an arrest warrant for murder and sexual assault was predicated upon matching DNA
evidence at the scene of the crime. Id. at 1134.

PLAINTIFFS’ REPLY                        8                          ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                           9105A NE HWY 99, STE 200 Vancouver, WA 98665
NO. 3:20-cv-01580-IM                                              (P) 360-635-6464 (F) 888-509-8268
        Case 3:20-cv-01580-IM         Document 55       Filed 02/05/21      Page 10 of 12




requesting charges be brought, and (4) the absence of any charging of Antifa members who were

present and involved in actual criminal conduct during the same incident.

       Defendants make no effort to distinguish cases like United States v. Adams, 870 F.2d 1140,

1145 (6th Cir. 1989) and United States v. Falk, 479 F.2d 616, 617, 621-623 (7th Cir. 1973), where

evidence of discriminatory intent was found on just these facts: the government maintained a

policy of not prosecuting those who did not oppose the government.

       Instead, Defendants invoke State v. Ness, 652 F.2d 890 (9th Cir. 1981) and State v.

Kadderly, 176 Or. App. 396 (2001), but these cases are easily distinguished. Ness rejected a

selective prosecution case where the defendant “failed to show a single instance of similarly

situated . . . violator who had not been prosecuted,” and also did not show any First Amendment

related motive. Ness, at 892. Here, the video shows a crowd of Antifa who were not prosecuted,

but who were engaged in far worse conduct than Plaintiffs. Plaintiffs have also provided clear

evidence of discriminatory motive. Ness’s case, by contrast, was so weak he would not even

present evidence before the trial court. Id.

       As for State v. Kadderly, 176 Or. App. at 409, the court held only that “a prosecutor, in

exercising pretrial charging discretion, legitimately may consider a defendant's noncooperation in

investigating and prosecuting other crimes and other offenders.” “[T]he prosecutor was exercising

leniency as a reward for those who cooperated in the prosecution of the more culpable offenders

and was prepared to prosecute all others.” Id. at 405. Kadderly has no application here.

       Finally, Defendants argue that the Plaintiffs lack standing to contest the refusal to apply

the nonprosecution policy because by its terms, the policy applied to “current protests.” (Dkt. 53,

p. 8). It is undisputed that the policy was applied retroactively to riot cases not arising from the

“current” protests, but from protests months earlier. Cases were retroactively dismissed if they



PLAINTIFFS’ REPLY                        9                         ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                          9105A NE HWY 99, STE 200 Vancouver, WA 98665
NO. 3:20-cv-01580-IM                                             (P) 360-635-6464 (F) 888-509-8268
        Case 3:20-cv-01580-IM        Document 55       Filed 02/05/21     Page 11 of 12




originated from a protest Defendants approved of, but not if they originated from a protest

Defendants did not approve of. That is quintessential viewpoint-based discrimination.

       C. Irreparable Harm.

       Plaintiffs have adequately demonstrated irreparable harm in prior briefing, leading

Defendants to cite comments made by Gibson to a reporter in 2019. (Dkt. 53, p. 7) Gibson’s

bravado is irrelevant, for in First Amendment retaliation cases, the question is whether the

prosecution would inhibit a person of ordinary firmness from protected conduct. “Ordinary

firmness” is an objective standard that will not “allow a defendant to escape liability for a First

Amendment violation merely because an unusually determined plaintiff persists in his protected

activity.” Mendocino Envtl. Ctr. v. Mendocino Cty., 192 F.3d 1283, 1300 (9th Cir. 1999).

Moreover, “Deprivation of physical liberty by detention constitutes irreparable harm.” Arevalo,

882 F.3d at 767. Here, Schultz was arrested by U.S. Marshals and incarcerated, suffering

irreparable harm.

                                     IV.    CONCLUSION

       “It is clearly unconstitutional to enable a public official to determine which
       expressions of view will be permitted and which will not or to engage in invidious
       discrimination among persons or groups . . . by selective enforcement of an
       extremely broad prohibitory statute.”

Cox v. Louisiana, 379 U.S. 536, 557-58 (1965). In those instances, selective prosecution becomes

a weapon to punish those harboring beliefs with which the administration in power may disagree.

United States v. Berrios, 501 F.2d 1207, 1209 (2d Cir. 1974). For the foregoing reasons, and the

reasons stated in our opening memoranda, this Court should accept jurisdiction.

       DATED this 8th day of January, 2120.

       /s/ D. Angus Lee
       D. Angus Lee, WSBA# 36473 (Pro Hoc Vice)
       Angus Lee Law Firm, PLLC
       9105A NE HWY 99 Suite 200

PLAINTIFFS’ REPLY                      10                         ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                         9105A NE HWY 99, STE 200 Vancouver, WA 98665
NO. 3:20-cv-01580-IM                                            (P) 360-635-6464 (F) 888-509-8268
      Case 3:20-cv-01580-IM      Document 55      Filed 02/05/21     Page 12 of 12




     Vancouver, WA 98665
     Phone: 360.635.6464 Fax: 888.509.8268
     E-mail: Angus@AngusLeeLaw.com
     Attorney for Joseph Gibson and Russell Schultz

     /s/James L. Buchal
     James L. Buchal, OSB No. 921618
     MURPHY & BUCHAL LLP
     3425 SE Yamhill Street, Suite 100
     Portland, OR 97214
     Tel: 503-227-1011 Fax: 503-573-1939
     E-mail: jbuchal@mbllp.com
     Attorney for Joseph Gibson and Russell Schultz




PLAINTIFFS’ REPLY                  11                         ANGUS LEE LAW FIRM, PLLC
MEMORANDUM ON JURISDICTION                     9105A NE HWY 99, STE 200 Vancouver, WA 98665
NO. 3:20-cv-01580-IM                                        (P) 360-635-6464 (F) 888-509-8268
